DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 07/06/2018.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 9, 15, 16 and 17 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 8, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turgeman (US 20180095596) in view of Zhao (US 20160239649).  
Regarding claim 1, Turgeman discloses a method for classifying the gestures made in proximity to a touch interface comprising:
receiving a stream of touch frames, each touch frame in the stream of touch frames being reflective of touch data in proximity to a touch interface during a period of time (the force or pressure of the touch event, can be estimated or determined in accordance with some 
delimiting the stream of touch frames, the step of delimiting including identifying a variable length window of touch frames based upon the stream of touch frames, the variable length window of touch frames being selected to include touch frames indicative of feature data (the Applicants have realized that the changes in the touch-spot size, over time, during the press or during the gesture performed by the user on the Touch Surface 110, may be analyzed or processed in order to enable determination (or estimation) of the force applied (or the pressure applied) by the user during such press or such gesture, paragraph 0027); and
classifying the variable length window of touch frames based upon classifications learned by a classifying module to identify a gesture (a relatively "light" or low-force and quick "tap" of the finger on the Touch Surface, may typically yield a touch-spot having a relatively non-changing spot-size over time (e.g., over the short time that elapses from the initial contact of the finger with the Touch Surface, until the finger leaves the Touch Surface and does not touch it any more). In contrast, a high-pressure gesture of the user, is typically reflected by having an initial size of the touch-spot (e.g., initial touch-spot diameter size of 8 millimeters), which then expands and grows as the finger (or, the tip of the finger) of the user is pressed onto the Touch Surface and additional skin of the user becomes in contact with the Touch Surface; for example, having an increased touch-spot diameter size of 9 millimeters after 1 millisecond; then increasing to touch-spot diameter size of 10 millimeters after 2 milliseconds; then increasing to touch-spot diameter size of 10 millimeters after 3 milliseconds; then increasing to 
Further, Zhao discloses wherein the feature extraction service 494 includes instructions that enable the CA module 225 to extract features associated with the classified behavioral information. For example, for hand-hold, extracted features may include right, left, or bimanual. For gestures, extracted features may include but are not limited to length, area, duration, direction, velocity magnitude, velocity direction, inter -gesture time (i.e., time between gestures), curvature, pressure, start time, stop time, start position, stop position, etc. For signature, extracted features may include but are not limited to the extracted features of the gestures along with number of strokes, order of strokes, inter-stroke distance (i.e., a distance between strokes), inter-stroke latency (i.e., an elapsed time between strokes), etc. For keystroke, extracted features may include but are not limited to pressure, area, latency, duration, typing speed, etc. The feature extraction service 494 may include instructions for the CA module 225 to determine average values for multiple sets of extracted features corresponding to touch events with a same classification For example, the feature extraction service 494 may include instructions for the CA module 225 to determine an average length of the pinch gesture for the multiple sets of touch events classified as the pinch gesture 11. The feature extraction service 494 may include instructions for the CA module 225 to store the extracted feature information in an authentication template. The authentication template is a data representation of the extracted features of the classified touch information. Further, the authentication template may indicate the application identification information associated with sets of extracted features. In other words, sets of extracted features may be grouped, 
The combination of Turgeman and Zhao would have resulted in the touch interface of Turgeman to further incorporate Zhao’s teachings of further classifying said touch input gestures into separate commands.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in analysis of different types of touch inputs and allowing further classification of said inputs would have allowed a user to more effectively manipulate and control a plurality of touch gestures.  Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 
Regarding claim 2, Turgeman does not disclose wherein the classifying module interpolates the variable length window of touch frames during the step of classifying. 
Further, Zhao discloses wherein the feature extraction service 494 includes instructions that enable the CA module 225 to extract features associated with the classified behavioral information. For example, for hand-hold, extracted features may include right, left, or bimanual. For gestures, extracted features may include but are not limited to length, area, duration, direction, velocity magnitude, velocity direction, inter -gesture time (i.e., time between gestures), curvature, pressure, start time, stop time, start position, stop position, etc. For signature, extracted features may include but are not limited to the extracted features of 
The combination of Turgeman and Zhao would have resulted in the touch interface of Turgeman to further incorporate Zhao’s teachings of further classifying said touch input gestures into separate commands.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in analysis of different types of touch 
Regarding claim 3, Turgeman does not disclose wherein the variable length window of touch frames is interpolated prior to the step of classifying. 
Further, Zhao discloses wherein the feature extraction service 494 includes instructions that enable the CA module 225 to extract features associated with the classified behavioral information. For example, for hand-hold, extracted features may include right, left, or bimanual. For gestures, extracted features may include but are not limited to length, area, duration, direction, velocity magnitude, velocity direction, inter -gesture time (i.e., time between gestures), curvature, pressure, start time, stop time, start position, stop position, etc. For signature, extracted features may include but are not limited to the extracted features of the gestures along with number of strokes, order of strokes, inter-stroke distance (i.e., a distance between strokes), inter-stroke latency (i.e., an elapsed time between strokes), etc. For keystroke, extracted features may include but are not limited to pressure, area, latency, duration, typing speed, etc. The feature extraction service 494 may include instructions for the CA module 225 to determine average values for multiple sets of extracted features corresponding to touch events with a same classification For example, the feature extraction service 494 may include instructions for the CA module 225 to determine an average length of the pinch gesture for the multiple sets of touch events classified as the pinch gesture 11. The feature extraction service 494 may include instructions for the CA module 225 to store the 
The combination of Turgeman and Zhao would have resulted in the touch interface of Turgeman to further incorporate Zhao’s teachings of further classifying said touch input gestures into separate commands.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in analysis of different types of touch inputs and allowing further classification of said inputs would have allowed a user to more effectively manipulate and control a plurality of touch gestures.  Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 
Regarding claim 8, Turgeman discloses wherein the gesture is applicable to a controller (FIG. 1A, the gesture is realized by the touch driver within the device).
Regarding claim 15, Turgeman discloses a method for classifying the gestures made in proximity to a touch interface comprising:

interpolating the window of touch frames in a time dimension to produce a standard length touch frame window (the Applicants have realized that the changes in the touch-spot size, over time, during the press or during the gesture performed by the user on the Touch Surface 110, may be analyzed or processed in order to enable determination (or estimation) of the force applied (or the pressure applied) by the user during such press or such gesture, paragraph 0027); and
classifying the standard length touch frame window based upon classifications learned by a classifying module to identify a gesture (a relatively "light" or low-force and quick "tap" of the finger on the Touch Surface, may typically yield a touch-spot having a relatively non-changing spot-size over time (e.g., over the short time that elapses from the initial contact of the finger with the Touch Surface, until the finger leaves the Touch Surface and does not touch it any more). In contrast, a high-pressure gesture of the user, is typically reflected by having an initial size of the touch-spot (e.g., initial touch-spot diameter size of 8 millimeters), which then expands and grows as the finger (or, the tip of the finger) of the user is pressed onto the Touch 
Further, Zhao discloses wherein the feature extraction service 494 includes instructions that enable the CA module 225 to extract features associated with the classified behavioral information. For example, for hand-hold, extracted features may include right, left, or bimanual. For gestures, extracted features may include but are not limited to length, area, duration, direction, velocity magnitude, velocity direction, inter -gesture time (i.e., time between gestures), curvature, pressure, start time, stop time, start position, stop position, etc. For signature, extracted features may include but are not limited to the extracted features of the gestures along with number of strokes, order of strokes, inter-stroke distance (i.e., a distance between strokes), inter-stroke latency (i.e., an elapsed time between strokes), etc. For keystroke, extracted features may include but are not limited to pressure, area, latency, duration, typing speed, etc. The feature extraction service 494 may include instructions for the CA module 225 to determine average values for multiple sets of extracted features corresponding to touch events with a same classification For example, the feature extraction service 494 may include instructions for the CA module 225 to determine an average length of the pinch gesture for the multiple sets of touch events classified as the pinch gesture 11. The feature extraction service 494 may include instructions for the CA module 225 to store the 
The combination of Turgeman and Zhao would have resulted in the touch interface of Turgeman to further incorporate Zhao’s teachings of further classifying said touch input gestures into separate commands.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in analysis of different types of touch inputs and allowing further classification of said inputs would have allowed a user to more effectively manipulate and control a plurality of touch gestures.  Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 
Regarding claim 16, Turgeman discloses a method for classifying the gestures made in proximity to a touch interface comprising:
delimiting a plurality of touch frames, each touch frame being reflective of touch data in proximity to a touch interface during a period of time, the step of delimiting identifying a window of touch frames based upon the touch frames, the window of touch frames being 
producing a classification data-set of classifications learned by a classifying module (a relatively "light" or low-force and quick "tap" of the finger on the Touch Surface, may typically yield a touch-spot having a relatively non-changing spot-size over time (e.g., over the short time that elapses from the initial contact of the finger with the Touch Surface, until the finger leaves the Touch Surface and does not touch it any more). In contrast, a high-pressure gesture of the user, is typically reflected by having an initial size of the touch-spot (e.g., initial touch-spot diameter size of 8 millimeters), which then expands and grows as the finger (or, the tip of the finger) of the user is pressed onto the Touch Surface and additional skin of the user becomes in contact with the Touch Surface; for example, having an increased touch-spot diameter size of 9 millimeters after 1 millisecond; then increasing to touch-spot diameter size of 10 millimeters after 2 milliseconds; then increasing to touch-spot diameter size of 10 millimeters after 3 milliseconds; then increasing to touch-spot diameter size of 11 millimeters after 4 milliseconds). These are only demonstrative values; other suitable values or ranges may be used or sensed, paragraph 0028);
delimiting a plurality of touch frames, each touch frame being reflective of touch data in proximity to a touch interface during a period of time, the step of delimiting identifying a window of touch frames based upon the touch frames, the window of touch frames being 
selecting the modified length classification data-set that matches a number of frames time in the window of touch frames (the Applicants have realized that the changes in the touch-spot size, over time, during the press or during the gesture performed by the user on the Touch Surface 110, may be analyzed or processed in order to enable determination (or estimation) of the force applied (or the pressure applied) by the user during such press or such gesture, paragraph 0027); and
classifying the window of touch frames based upon the selected modified length classification data-set classifications learned by a classifying module to identify a gesture (a relatively "light" or low-force and quick "tap" of the finger on the Touch Surface, may typically yield a touch-spot having a relatively non-changing spot-size over time (e.g., over the short time that elapses from the initial contact of the finger with the Touch Surface, until the finger leaves the Touch Surface and does not touch it any more). In contrast, a high-pressure gesture of the user, is typically reflected by having an initial size of the touch-spot (e.g., initial touch-spot diameter size of 8 millimeters), which then expands and grows as the finger (or, the tip of the finger) of the user is pressed onto the Touch Surface and additional skin of the user becomes in contact with the Touch Surface; for example, having an increased touch-spot diameter size of 9 millimeters after 1 millisecond; then increasing to touch-spot diameter size of 10 millimeters 
Turgeman does not disclose interpolating the classification data-set in a time dimension to produce a modified length classification data-set in each of a plurality of lengths.
However, Zhao discloses wherein the feature extraction service 494 includes instructions that enable the CA module 225 to extract features associated with the classified behavioral information. For example, for hand-hold, extracted features may include right, left, or bimanual. For gestures, extracted features may include but are not limited to length, area, duration, direction, velocity magnitude, velocity direction, inter -gesture time (i.e., time between gestures), curvature, pressure, start time, stop time, start position, stop position, etc. For signature, extracted features may include but are not limited to the extracted features of the gestures along with number of strokes, order of strokes, inter-stroke distance (i.e., a distance between strokes), inter-stroke latency (i.e., an elapsed time between strokes), etc. For keystroke, extracted features may include but are not limited to pressure, area, latency, duration, typing speed, etc. The feature extraction service 494 may include instructions for the CA module 225 to determine average values for multiple sets of extracted features corresponding to touch events with a same classification For example, the feature extraction service 494 may include instructions for the CA module 225 to determine an average length of the pinch gesture for the multiple sets of touch events classified as the pinch gesture 11. The feature extraction service 494 may include instructions for the CA module 225 to store the 
The combination of Turgeman and Zhao would have resulted in the touch interface of Turgeman to further incorporate Zhao’s teachings of further classifying said touch input gestures into separate commands.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in analysis of different types of touch inputs and allowing further classification of said inputs would have allowed a user to more effectively manipulate and control a plurality of touch gestures.  Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 
6.	Claims 4-6 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turgeman (US 20180095596) in view of Zhao (US 20160239649) in further view of Zhang (US 20180088663). 
Regarding claim 4, Turgeman does not disclose wherein the classifying module is a deep learning module. 

The combination of Turgeman and Zhang would have resulted in the touch interface of Turgeman to further incorporate Zhang’s teachings of classifying said touch input gestures via machine learning.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in analysis of different types of touch inputs and allowing further classification of said inputs would have allowed a user to more effectively manipulate and control a plurality of touch gestures.  Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 
Regarding claim 5, Turgeman does not disclose wherein the deep learning module is a CNN module. 
However, Zhang discloses wherein during gesture recognition, the gesture can be recognized based on a gesture classification model. When a gesture is recognized based on the gesture classification model, input parameters for the gesture classification model can be images captured by an infrared camera (or preprocessed images), and output parameters can be gesture types. The gesture classification model can be obtained using a learning approach 
The combination of Turgeman and Zhang would have resulted in the touch interface of Turgeman to further incorporate Zhang’s teachings of classifying said touch input gestures via machine learning.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in analysis of different types of touch inputs and allowing further classification of said inputs would have allowed a user to more effectively manipulate and control a plurality of touch gestures.  Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 
Regarding claim 6, Turgeman does not disclose wherein the classifying module is a classical learning module. 
However, Zhang discloses wherein during gesture recognition, the gesture can be recognized based on a gesture classification model. When a gesture is recognized based on the gesture classification model, input parameters for the gesture classification model can be images captured by an infrared camera (or preprocessed images), and output parameters can be gesture types. The gesture classification model can be obtained using a learning approach based on a support vector machine (SVM), a convolutional neural network (CNN), a deep learning (DL) algorithm, or other such algorithm (paragraph 0056).
The combination of Turgeman and Zhang would have resulted in the touch interface of Turgeman to further incorporate Zhang’s teachings of classifying said touch input gestures via machine learning.  One would have been motivated to have combined the teachings because a 
Regarding claim 17, Turgeman discloses a method for classifying the gestures made in proximity to a touch interface comprising:
receiving a stream of touch frames, each touch frame in the stream of touch frames being reflective of touch data in proximity to a touch interface during a period of time (the force or pressure of the touch event, can be estimated or determined in accordance with some embodiments of the invention, by measuring and analyzing the size, and the change-in-size, of the touch-spot as a function of time, paragraph 0025);
delimiting the stream of touch frames, the step of delimiting including identifying a window of touch frames based upon the stream of touch frames being selected to include touch frames indicative of feature data (the Applicants have realized that the changes in the touch-spot size, over time, during the press or during the gesture performed by the user on the Touch Surface 110, may be analyzed or processed in order to enable determination (or estimation) of the force applied (or the pressure applied) by the user during such press or such gesture, paragraph 0027); and
classifying the window of touch frames based upon classifications learned by a classifying module to identify a gesture (a relatively "light" or low-force and quick "tap" of the finger on the Touch Surface, may typically yield a touch-spot having a relatively non-changing 
Further, Zhao discloses wherein the feature extraction service 494 includes instructions that enable the CA module 225 to extract features associated with the classified behavioral information. For example, for hand-hold, extracted features may include right, left, or bimanual. For gestures, extracted features may include but are not limited to length, area, duration, direction, velocity magnitude, velocity direction, inter -gesture time (i.e., time between gestures), curvature, pressure, start time, stop time, start position, stop position, etc. For signature, extracted features may include but are not limited to the extracted features of the gestures along with number of strokes, order of strokes, inter-stroke distance (i.e., a distance between strokes), inter-stroke latency (i.e., an elapsed time between strokes), etc. For keystroke, extracted features may include but are not limited to pressure, area, latency, duration, typing speed, etc. The feature extraction service 494 may include instructions for the 
The combination of Turgeman and Zhao would have resulted in the touch interface of Turgeman to further incorporate Zhao’s teachings of further classifying said touch input gestures into separate commands.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in analysis of different types of touch inputs and allowing further classification of said inputs would have allowed a user to more effectively manipulate and control a plurality of touch gestures.  Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 
Regarding claim 18, Turgeman does not disclose wherein classifying module is a deep learning module. 
However, Zhang discloses wherein during gesture recognition, the gesture can be recognized based on a gesture classification model. When a gesture is recognized based on the gesture classification model, input parameters for the gesture classification model can be images captured by an infrared camera (or preprocessed images), and output parameters can be gesture types. The gesture classification model can be obtained using a learning approach based on a support vector machine (SVM), a convolutional neural network (CNN), a deep learning (DL) algorithm, or other such algorithm (paragraph 0056).
The combination of Turgeman and Zhang would have resulted in the touch interface of Turgeman to further incorporate Zhang’s teachings of classifying said touch input gestures via machine learning.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in analysis of different types of touch inputs and allowing further classification of said inputs would have allowed a user to more effectively manipulate and control a plurality of touch gestures.  Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 
Regarding claim 19, Turgeman does not disclose wherein the deep learning module is a CNN module. 
However, Zhang discloses wherein during gesture recognition, the gesture can be recognized based on a gesture classification model. When a gesture is recognized based on the gesture classification model, input parameters for the gesture classification model can be 
The combination of Turgeman and Zhang would have resulted in the touch interface of Turgeman to further incorporate Zhang’s teachings of classifying said touch input gestures via machine learning.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in analysis of different types of touch inputs and allowing further classification of said inputs would have allowed a user to more effectively manipulate and control a plurality of touch gestures.  Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 
Regarding claim 20, Turgeman does not disclose wherein the classifying module is a classical learning module.
However, Zhang discloses wherein during gesture recognition, the gesture can be recognized based on a gesture classification model. When a gesture is recognized based on the gesture classification model, input parameters for the gesture classification model can be images captured by an infrared camera (or preprocessed images), and output parameters can be gesture types. The gesture classification model can be obtained using a learning approach based on a support vector machine (SVM), a convolutional neural network (CNN), a deep learning (DL) algorithm, or other such algorithm (paragraph 0056).
. 
7.	Claim 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turgeman (US 20180095596) in view of Zhao (US 20160239649) in further view of Lee (US 20160328021). 
Regarding claim 7, Turgeman does not disclose wherein the gesture is applicable to a motorcycle handle. 
However, Lee discloses wherein when the user makes a gesture of driving a two-wheel-drive vehicle (e.g., a motorcycle or motorbike) with a bar-like handle, the driving gesture may match a navigation function of notifying the navigation information as voice information for safety (paragraph 0271).
The combination of Turgeman and Lee would have resulted in the touch interface of Turgeman to further incorporate Lee’s teachings of incorporating multiple uses of said touch interface inputs. One would have been motivated to have combined the teachings because a user of Turgeman is already involved in analysis of different types of touch inputs and allowing further usage of touch inputs would have allowed a greater usage for said inputs.  Therefore, . 
8.	Claim 9, 11, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turgeman (US 20180095596) in view of Tamura (US 20180121048) in view of Zhao.
Regarding claim 9, Turgeman discloses a method for classifying the gestures made in proximity to a touch interface comprising:
receiving a stream of touch frames, each touch frame in the stream of touch frames being reflective of touch data in proximity to a touch interface during a period of time (the force or pressure of the touch event, can be estimated or determined in accordance with some embodiments of the invention, by measuring and analyzing the size, and the change-in-size, of the touch-spot as a function of time, paragraph 0025);
delimiting the stream of touch frames, the step of delimiting including identifying a variable length window of touch frames based upon the stream of touch frames, the variable length window of touch frames being selected to include touch frames indicative of feature data (the Applicants have realized that the changes in the touch-spot size, over time, during the press or during the gesture performed by the user on the Touch Surface 110, may be analyzed or processed in order to enable determination (or estimation) of the force applied (or the pressure applied) by the user during such press or such gesture, paragraph 0027); and
Turgeman does not disclose modifying the variable length window of touch frames to produce a fixed length touch frame window classifying the fixed length touch frame window based upon classifications learned by a classifying module to identify a gesture. 

The combination of Turgeman and Tamura would have resulted in the touch interface of Turgeman to further incorporate Tamura’s teachings of adjusting variable lengths into fixed lengths.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in adjusting touch input gestures within a variable area input – that is, Turgeman is already involved in dynamically figuring out touch input gestures which would have allowed a user to more effectively manipulate and control a plurality of touch gestures.  Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 
Further, Zhao discloses wherein the feature extraction service 494 includes instructions that enable the CA module 225 to extract features associated with the classified behavioral information. For example, for hand-hold, extracted features may include right, left, or bimanual. For gestures, extracted features may include but are not limited to length, area, duration, direction, velocity magnitude, velocity direction, inter -gesture time (i.e., time 
The combination of Turgeman and Zhao would have resulted in the touch interface of Turgeman to further incorporate Zhao’s teachings of further classifying said touch input 
Regarding claim 11, Turgeman discloses wherein the step of modifying the variable length window of touch frames is achieved via the interpolation of time (accordingly, the force or pressure of the touch event, can be estimated or determined in accordance with some embodiments of the invention, by measuring and analyzing the size, and the change-in-size, of the touch-spot as a function of time, paragraph 0025).
Regarding claim 13, Turgeman does not disclose wherein the variable length window of touch frames has a predetermined maximum length. 
However, Tamura discloses wherein in the display device 1 according to Modification 2, the threshold values are changed depending on the length from the point of touch in the scroll gesture to the terminal end of the target screen image for display. For example, when the length from the point of touch in the scroll gesture to the terminal end of the target screen image for display is equal to or more than a predetermined value, the predetermined, fixed threshold values stored on the HDD 13 are used. On the other hand, when the length from the point of touch in the scroll gesture to the terminal end of the target screen image for display is less than the predetermined value, different values depending on the length are used as threshold values (paragraph 0065).

Regarding claim 14, Turgeman discloses wherein the step of modifying the variable length window of touch frames is achieved by the interpolation of time (accordingly, the force or pressure of the touch event, can be estimated or determined in accordance with some embodiments of the invention, by measuring and analyzing the size, and the change-in-size, of the touch-spot as a function of time, paragraph 0025).
9.	Claim 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turgeman-Tamura-Zhao in view of Heid (US 20080024129). 
Regarding claim 10, Turgeman does not disclose wherein the step of modifying the variable length window of touch frames is achieved through the application of a division time warping algorithm. 
However, Heid discloses wherein the above object is achieved in accordance with the invention by a method for generation of a measurement sequence that can be executed on a hardware of a magnetic resonance apparatus, wherein the measurement sequence is generated as a series of time slices, whereby each time slice being associated with one of the 
The combination of Turgeman and Heid would have resulted in the touch interface of Heid to further incorporate Tamura’s teachings of adjusting variable lengths based on time criteria.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in adjusting touch input gestures within a variable area input and allowing for different time based criteria would have allowed more utilization of variable length gestures. Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 
12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turgeman-Tamura-Zhao in view of Hong (US 20100061400). 
Regarding claim 12, Turgeman does not disclose wherein the step of modifying the variable length window of touch frames is achieved by inserting the variable length window into a larger fixed length window. 
However, Hong discloses wherein the variable header generation unit 1110 may generate a variable length protocol header 310 by receiving protocol header information. The fixed header conversion unit may convert the variable length protocol header 310 into a fixed length protocol header 340 having a predetermined fixed length by adding padding bits 320, having a value of `0`, to the variable length protocol header 310, and to insert the converted protocol header in a frame 300 (paragraph 0079).
The combination of Turgeman and Hong would have resulted in the touch interface of Hong to further incorporate Tamura’s teachings of adjusting variable lengths based on time criteria.  One would have been motivated to have combined the teachings because a user of Turgeman is already involved in adjusting touch input gestures within a variable area input and allowing for different time based criteria would have allowed more utilization of variable length gestures. Therefore, the combination of the teachings would have been obvious to one of ordinary skill as the combination would have been a likely result of a predictable invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174